Order entered January 27, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00930-CR

                            ALICE ANNETTE STEELE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F08-45120-M

                                            ORDER
       The Court REINSTATES the appeal.

       On January 13, 2014, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records have not been filed. We ADOPT the findings that: (1) appellant

desires to pursue the appeal; (2) appellant is indigent and represented by court-appointed

counsel; (3) counsel made timely requests for preparation of the records; (4) Belinda Baraka is

the court reporter who recorded the proceedings; (5) Ms. Baraka’s explanation for the delay in

filing the record is her workload; (6) Ms. Baraka stated she could file the record within thirty

days of the January 21, 2014 findings; and (7) the clerk’s record can be filed within thirty days of

the January 21, 2014 findings.

       We received the clerk’s record on January 23, 2014.
           We ORDER court reporter Belinda Baraka to file the reporter’s record by FEBRUARY

20, 2014. No further extensions will be granted.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Belinda Baraka, official court reporter, 194th Judicial District Court, and to counsel for all

parties.




                                                   /s/   DAVID EVANS
                                                         JUSTICE